Exhibit 10.1

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (the “Assumption Agreement”), dated as of December 30,
2011, is made by and among American Tower Corporation, a Delaware corporation
(“American Tower”), American Tower REIT, Inc., a Delaware corporation and wholly
owned subsidiary of American Tower (“American Tower REIT”), and Toronto Dominion
(Texas) LLC, as administrative agent for the lenders (in such capacity, the
“Administrative Agent”), for itself and on behalf of the Lenders and the Issuing
Banks. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Loan Agreement (as defined below).

WITNESSETH THAT:

WHEREAS, American Tower, the Administrative Agent, JPMorgan Chase Bank, N.A. and
The Toronto Dominion Bank, New York Branch, as Issuing Banks, JPMorgan Chase
Bank, N.A., as Syndication Agent, and the Lenders are all parties to that
certain Loan Agreement dated as of June 8, 2007 (as amended, modified, restated
and supplemented from time to time, the “Loan Agreement”);

WHEREAS, American Tower and American Tower REIT entered into an Agreement and
Plan of Merger dated as of August 24, 2011 (the “Merger Agreement”), providing
for the merger of American Tower with and into American Tower REIT (the
“Merger”), with American Tower REIT as the surviving corporation;

WHEREAS, Section 7.3(b)(iii) of the Loan Agreement provides that in the event of
a merger, the surviving Person shall on the effective date of such merger
expressly assume, by supplemental agreement, executed and delivered to the
Administrative Agent, for itself and on behalf of the Lenders, all of the
Obligations of American Tower under the Notes, the Loan Agreement and the other
Loan Documents;

WHEREAS, the Merger complies with the other provisions of Section 7.3 of the
Loan Agreement;

WHEREAS, Section 11.11(a)(ii)(D) of the Loan Agreement permits the amendment of
the Loan Agreement with respect to any release of American Tower from the Loan
Agreement in connection with a merger, sale or disposition permitted under the
Loan Agreement, without further approval by the Lenders;

WHEREAS, effective as of 11:59 pm on December 31, 2011 (the “Effective Time”),
American Tower will merge pursuant to the Merger Agreement, with American Tower
REIT as the surviving corporation (which will be renamed American Tower
Corporation simultaneous with or immediately following the Merger); and

WHEREAS, American Tower has requested that the Administrative Agent execute and
deliver this Assumption Agreement, for itself and on behalf of the Lenders, and
the execution and delivery of this Assumption Agreement has been duly authorized
in all respects.

NOW, THEREFORE:

In consideration of the foregoing and other good and valuable consideration, the
receipt of which is hereby acknowledged:

ARTICLE I ASSUMPTION

Section 1.01. ASSUMPTION OF OBLIGATIONS.

Effective as of the Effective Time, American Tower REIT, as the surviving entity
in the Merger, expressly assumes by this Assumption Agreement all of the
Obligations, liabilities and duties of American Tower under the Notes, the Loan
Agreement, and the other Loan Documents whether known or unknown, foreseen or
unforeseen, and hereby affirms that each and every Obligation of American Tower
under the Loan Agreement and the other Loan Documents to which it is a party
before giving effect to this Agreement shall continue and be Obligations of
American Tower REIT after giving effect to this Agreement. Effective as of the
Effective Time, American Tower



--------------------------------------------------------------------------------

REIT hereby ratifies and agrees to be bound by, all of the terms, provisions and
conditions applicable to American Tower, whether jointly or severally, contained
in the Loan Agreement and other Loan Documents. Without limiting the generality
of the foregoing terms set forth herein, American Tower REIT hereby acknowledges
it is liable for all Obligations, including all representations, warranties,
covenants, and indemnities, set forth in the Loan Agreement and other Loan
Documents to which American Tower is a party in accordance with the terms
thereof, after giving effect to this agreement.

Section 1.02. SUCCESSOR CORPORATION SUBSTITUTED.

Effective as of the Effective Time, American Tower REIT shall succeed to, and be
substituted for (so that from and after the Effective Time, the provisions of
the Loan Agreement referring to the “Borrower” shall refer instead to American
Tower REIT and not to American Tower), and may exercise every right and power
of, American Tower under the Loan Agreement with the same effect as if American
Tower REIT had been named as the Borrower therein.

ARTICLE II MISCELLANEOUS

Section 2.01. NO DEFAULT, ETC.

American Tower hereby (i) certifies that no Default or Event of Default exists
under the Loan Agreement or any Loan Document on the date hereof or after giving
effect to the assumption contemplated by the terms hereof and (ii) represents
that all of the representations and warranties set forth under the Loan
Agreement and the other Loan Documents are true and correct, in all material
respects, as of the date hereof and as of the Effective Time, except to the
extent such representations and warranties expressly relate to an earlier date.
American Tower further represents and warrants that: the execution, delivery and
performance of this Assumption Agreement in accordance with its terms by
American Tower and American Tower REIT (a) are within such Person’s corporate
powers, have been duly authorized by all necessary organizational action on the
part of such Person, and do not (A) conflict with, result in a breach of, or
constitute a default under the organizational documents of such Person or under
any indenture, agreement or other instrument, including without limitation the
Licenses, to which American Tower or American Tower REIT is a party or by which
American Tower or American Tower REIT or its respective properties is bound that
is material to such Person and its subsidiaries on a consolidated basis or
(B) violate any Applicable Law respecting American Tower or American Tower REIT;
and (b) do not require any consent or approval, governmental or otherwise, not
already obtained.

Section 2.02. COUNTERPARTS.

This Assumption Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute one and the same instrument.

Section 2.03. GOVERNING LAW.

This Assumption Agreement shall be construed in accordance with and governed by
the internal laws of the State of New York applicable to the agreement made and
to be performed in the State of New York.

Section 2.04. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

This Assumption Agreement and the Loan Agreement may not be used to interpret
another indenture, loan or debt agreement of American Tower, American Tower REIT
or any of their respective Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Assumption
Agreement or the Loan Agreement.

Section 2.05. SEVERABILITY.

To the extent permitted by law, any provision of this Assumption Agreement which
is prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without

[Assumption Agreement for June 8, 2007 Loan Agreement]



--------------------------------------------------------------------------------

invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

Section 2.06. HEADINGS.

The headings of the various subdivisions used in this Assumption Agreement are
for convenience only and shall not in any way modify or amend any of the terms
or provisions hereof, nor be used in connection with the interpretation of any
provision hereof.

Section 2.07. PROVISIONS OF ASSUMPTION AGREEMENT FOR THE SOLE BENEFIT OF PARTIES
AND LENDERS.

Nothing in this Assumption Agreement, expressed or implied, shall give or be
construed to give to any person, firm or corporation, other than the parties
hereto and their successors and the Lenders, any legal or equitable right,
remedy or claim under this Assumption Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the parties hereto and their successors and of the Lenders.

Section 2.08. EXECUTION AS ASSUMPTION AGREEMENT.

This Assumption Agreement is executed and shall be construed as an agreement
supplemental to the Loan Agreement and a part thereof.

Section 2.09. RATIFICATION AND INCORPORATION OF LOAN AGREEMENT.

As supplemented hereby, the Loan Agreement is in all respects ratified and
confirmed, and the Loan Agreement and this Assumption Agreement shall be read,
taken and construed as one and the same instrument.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

[Assumption Agreement for June 8, 2007 Loan Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed as of the date first above written.

 

AMERICAN TOWER CORPORATION By:   /s/    Edmund DiSanto   Name:    Edmund DiSanto
  Title:   Executive Vice President, Chief Administrative Officer, General
Counsel and Secretary

 

AMERICAN TOWER REIT, INC. By:   /s/    Thomas A. Bartlett   Name:    Thomas A.
Bartlett   Title:   Executive Vice President and Chief Financial Officer

 

TORONTO DOMINION (TEXAS) LLC, AS ADMINISTRATIVE AGENT, FOR ITSELF AND ON BEHALF
OF THE LENDERS By:   /s/ David Perlman   Name: David Perlman   Title: Vice
President

 

[Assumption Agreement for June 8, 2007 Loan Agreement]

 